Case: 14-50205      Document: 00512828800         Page: 1    Date Filed: 11/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50205                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         November 6, 2014
CECILIA ARANDA,                                                            Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DAL-TILE CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:12-CV-489


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Cecilia Aranda (“Aranda”) appearing pro se, appeals
the district court’s grant of summary judgment in favor of Defendant-Appellee
Dal-Tile Corporation (“Dal-Tile”) on her employment discrimination and
workplace injury claims. For the following reasons, we affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50205         Document: 00512828800         Page: 2     Date Filed: 11/06/2014



                                        No. 14-50205
      Although Aranda asserted numerous claims, only four are briefed
sufficiently to require discussion. First, Aranda claims that her immediate
supervisor and other Dal-Tile employees subjected her to a hostile work
environment on the basis of sex, race, and disability. After reviewing the record
in its entirety, we agree with the district court that Dal-Tile did not subject
Aranda to conduct severe enough to affect a term, condition, or privilege of
Aranda’s employment. 1
      Second, Aranda claims that Dal-Tile unlawfully terminated her on the
basis of her disability. The record conclusively establishes that Dal-Tile
lawfully terminated Aranda pursuant to a neutral application of its leave of
absence policy, which authorized Dal-Tile to terminate any employee who
remained on leave for more than one year.
      Third, Aranda claims that Dal-Tile discriminated and retaliated against
her by failing to promote her. Aranda provided no evidentiary support for her
claim that Dal-Tile’s refusal to hire her for a posted Tool Crib Attendant
position was discriminatory or retaliatory. The district court also correctly
concluded that Aranda failed to identify any available unposted job opening for
which she would have been qualified and to which she would have applied if
Dal-Tile had given her the opportunity. Aranda notes that one of her
supervisors remarked to her that a palletizer position was a “man’s job,” but
she offers no evidence that Dal-Tile had an open palletizer position and failed
to consider her.
      Fourth, Aranda claims that Dal-Tile caused and exacerbated her
workplace injuries. “The Texas Workers’ Compensation Act is the exclusive
remedy for work-related injuries with the exception of intentional injury.” 2



      1   See Alaniz v. Zamora-Quezada, 591 F.3d 761, 771 (5th Cir. 2009).
      2   Reed Tool Co. v. Copelin, 689 S.W.2d 404, 406 (Tex. 1985) (citations omitted).
                                               2
    Case: 14-50205    Document: 00512828800     Page: 3   Date Filed: 11/06/2014



                                 No. 14-50205
Because the record contains no evidence that Dal-Tile intentionally caused her
workplace injuries, the district court correctly ruled that the Texas Workers’
Compensation Act barred Aranda’s personal injury claims.
      Aranda also raises several procedural challenges on appeal. She claims
that the district court erroneously failed to consider her corrections to her
deposition testimony when ruling on Dal-Tile’s summary judgment motion. We
have reviewed Aranda’s proposed corrections and conclude they would not
have created a genuine issue of material fact with respect to any of her claims.
      Aranda also argues that the district court listed incorrect facts in the
background section of its order. Assuming without deciding that the district
court did so, Aranda has not identified any material error that would affect the
result of the case.
      Aranda faults the district court for denying her leave to file her own
motion for summary judgment after the dispositive motions deadline expired.
The district court was permitted to enforce its own scheduling order. Moreover,
the record does not support relief to Aranda even if the court had allowed her
to file a motion for summary judgment.
      For the reasons stated above, as well as those stated in the district
court’s order, we affirm the district court’s grant of summary judgment in Dal-
Tile’s favor.
      AFFIRMED.




                                       3